This is an appeal from an order dismissing an application for a temporary injunction to restrain the prosecution of two suits pending in the justice's court, and the institution of suits on sums for monthly rental on certain property. Appellees state that the two suits have been dismissed, and that the rental term has expired, and all rents, if any, have become due, and that the possibility of a multiplicity of suits has been destroyed, and that the questions involved in the appeal have become moot.
We uphold the motion and dismiss the appeal, but, in view of the fact that it was through the acts of appellees that the appeal became necessary and the further prosecution of the appeal has been rendered unnecessary by appellees, the costs of the appeal will be assessed against appellees.
Dismissed at the cost of appellees